Dissenting Opinion by
Judge Colins :
I must disagree with the conclusion by the majority in that losses incurred by Duquesne as a result of expenditures on now-abandoned nuclear power plants should be borne by the consumer. Section 1315 of the Public Utility 'Code1 clearly ¡disallows the inclusion of the costs of construction of a facility in the rate base until it is used and useful, a practice already followed by the Public Utility ¡Commission (PUC). Section 1315 did not merely reiterate an existing PUC prac*111lice, ibixt rather went on to state that these costs shall not be “otherwise included” in the rates charged until the facility is used 'and useful. Obviously, the legislature intended that the costs of C WIP’s should not be included anywhere in the rates charged until the facility is being used.
Section 1921(a) of the Statutory Construction Act2 states that “ [e]ve,ry statute shall be construed, if possible, to give effect to all its provisions.” Section 1921 (b)3 directs that “ [w]hen the words .of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” The interpretation given Section 1315 by the majority ignores a directive in 'the statute that “the cost of construction ... of a facility undertaken ;by a public utility producing, generating, transmitting, distributing or furnishing electricity shall not be made a part of the rate base nor otherwise included in the rates charged by the electric utility until such times as the facility is used and useful in service to the public. ’ ’ (.Emphasis added.)
The majority has misinterpreted the statute by ignoring the key phrase “nor otherwise included in the rates charged.” The entire statute as it stands is not ambiguous. Any costs incurred in constructing a new facility by a public utility furnishing electricity cannot be included anywhere in its rates .until that facility is actually providing utility service to its customers. If the legislature merely wished to codify a practice already utilized by the PITO in its rate computation, it would have simply disallowed the inclusion of these costs in the rate base. The legislature clearly intended that the costs of facilities which are not actually providing service should not be borne by consumers any*112where in the nates paid until they are producing electricity.
Therefore, the decision of the PUC should be reversed.
Judge MacPhail and Judge Palladino join.

 1 Pa. O. S. §1931 (a),


 1 Pa. O. S. §1931 (b).